In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1153V
                                      Filed: March 15, 2016
                                          UNPUBLISHED

****************************
MARY DANIELS,                            *
                                         *
                     Petitioner,         *     Damages Decision Based on Proffer;
                                         *     Influenza (“Flu”) Vaccine;
                                         *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                      *     Administration (“SIRVA”);
AND HUMAN SERVICES,                      *     Special Processing Unit (“SPU”)
                                         *
                     Respondent.         *
                                         *
****************************
Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Camille Collett, U.S. Department of Justice, Washington, DC for respondent.

                                DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On November 26, 2014, Mary Daniels filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she a shoulder injury related to
vaccine administration (SIRVA) which was caused by the flu vaccine she received on
December 3, 2012. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On February 19, 2015, a ruling on entitlement was issued, finding that petitioner
was entitled to compensation. On March 15, 2016, respondent filed a proffer on award
of compensation [“Proffer”] stating that petitioner should be awarded $108,003.08.
Proffer at 1. According to respondent’s Proffer, petitioner agrees to the proposed award
of compensation. Id.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
        Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $108,003.08 in the form of a check payable to
petitioner, Mary Daniels. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                        s/Nora Beth Dorsey
                                        Nora Beth Dorsey
                                        Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
      Case 1:14-vv-01153-UNJ Document 36 Filed 03/15/16 Page 1 of 2



            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS


MARY DANIELS,

                       Petitioner,

v.                                                      No. 14-1153V
                                                        Chief Special Master Nora Beth Dorsey
SECRETARY OF HEALTH AND                                 ECF
HUMAN SERVICES,

                       Respondent.


         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On February 18, 2015, respondent filed a Rule 4(c) Report in which she conceded

entitlement. On February 19, 2015, the Court issued a Ruling on Entitlement, finding

that petitioner is entitled to compensation.

       Respondent now proffers that petitioner receive an award of a lump sum of

$108,003.08, in the form of a check payable to petitioner. This amount represents

compensation for all elements of compensation under 42 U.S.C. § 300aa-15(a) to which

petitioner is entitled. 1 This proffer does not address final attorneys’ fees and litigation

costs. Petitioner is additionally entitled to reasonable attorneys’ fees and litigation costs,

to be determined at a later date upon petitioner submitting substantiating documentation.

       Petitioner agrees with the proffered award of $108,003.08, as representing all

elements of compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled.




1
        Should petitioner die prior to the entry of judgment, the parties reserve the right to
move the Court for appropriate relief. In particular, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering.
    Case 1:14-vv-01153-UNJ Document 36 Filed 03/15/16 Page 2 of 2




                                        Respectfully Submitted,

                                        BENJAMIN C. MIZER
                                        Principal Deputy Assistant Attorney
                                        General

                                        RUPA BHATTACHARYYA
                                        Director
                                        Torts Branch, Civil Division

                                        VINCENT J. MATANOSKI
                                        Deputy Director
                                        Torts Branch, Civil Division

                                        ALTHEA WALKER DAVIS
                                        Senior Trial Counsel
                                        Torts Branch, Civil Division

                                        s/Camille M. Collett
                                        CAMILLE M. COLLETT
                                        Trial Attorney
                                        Torts Branch, Civil Division
                                        U.S. Department of Justice
                                        P.O. Box 146
                                        Ben Franklin Station
                                        Washington, D.C. 20044-0146
                                        Direct dial: (202) 616-4098
DATE: March 15, 2016




                                  2